                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11     JOHN BAUER et al.,                                  Case No. 19-cv-04593-LB
                                  12                    Plaintiffs,                          ORDER GRANTING IN PART AND
Northern District of California
 United States District Court




                                                                                             DENYING IN PART MOTION FOR
                                  13              v.                                         SUMMARY JUDGMENT
                                  14     CITY OF PLEASANTON et al.,                          Re: ECF No. 73
                                  15                    Defendants.

                                  16

                                  17                                           INTRODUCTION

                                  18      In August 2018, two police officers responded to a 911 call about a disturbance at a grocery store.

                                  19   Store employees told the officers that Jacob Bauer had been breaking bottles and was mentally ill or

                                  20   on drugs. (These are possible misdemeanors.) The officers approached Mr. Bauer, who by then was

                                  21   halfway down the block, talked with him calmly, and checked whether he had outstanding warrants.

                                  22   (He did not.) Then, after Mr. Bauer did not respond to the question, “do you have anything illegal on

                                  23   you?,” the officers detained him forcibly. Backup officers arrived. Ultimately, seven officers used

                                  24   force (including tasers) to restrain and handcuff Mr. Bauer. After the altercation, Mr. Bauer died.

                                  25      The plaintiffs are Mr. Bauer’s parents, who claim (1) an unlawful seizure and excessive force in

                                  26   violation of 42 U.S.C. § 1983 and the Fourth Amendment to the U.S. Constitution, (2) supervisory

                                  27   liability against two sergeants who did not stop the force, (3) a deprivation of their right to familial

                                  28   association, in violation of § 1983 and the substantive due-process clause of Fourteenth Amendment

                                       ORDER – No. 19-cv-04593-LB
                                   1   conduct (by conduct that shocks the conscience), (4) deliberative indifference to the provision of

                                   2   medical care, in violation of § 1983 and the Fourth Amendment, (5) municipal liability under Monell

                                   3   v. Department of Social Services, (6) failure to reasonably accommodate Mr. Bauer’s disability, in

                                   4   violation of Title II of the Americans with Disabilities Act (ADA), and (6) state-law claims of

                                   5   negligence, battery, and a violation of California’s Bane Act. The parties dispute whether the police

                                   6   acted reasonably by using force to detain Mr. Bauer and whether the police caused his death, which

                                   7   the coroner concluded resulted in part from methamphetamine intoxication. The defendants moved

                                   8   for summary judgment on all claims on the grounds that (1) the officers used reasonable force and

                                   9   otherwise have qualified immunity, (2) there is no conduct that shocks the conscience, denied

                                  10   medical care, or violated the ADA, and (3) there is no supervisory or Monell liability.

                                  11      The court cannot decide as a matter of law whether the seizure was lawful, the force was

                                  12   reasonable, or the officers have qualified immunity because there are fact disputes about the
Northern District of California
 United States District Court




                                  13   reasonableness of the officers’ use of force during a Terry stop for misdemeanors committed

                                  14   outside of their presence. That conclusion precludes dismissal of the state-law claims against the

                                  15   police officers who used force. The court grants the motion for summary judgment on the remaining

                                  16   claims for the following reasons. First, the sergeants have qualified immunity for the supervisory-

                                  17   liability claim because they were not involved in the initial detention, seizure, and use of force. The

                                  18   court grants summary-judgment to the sergeants on the state claims, which also are predicated on

                                  19   the use of force. Second, the officers have qualified immunity on the Fourteenth Amendment claim

                                  20   and the Fourth Amendment claim for denial of medical care because existing precedent does not put

                                  21   the constitutional questions squarely beyond debate. Third, there is no deficient policy, pattern of

                                  22   constitutional violations suggesting training deficits, or endorsement of the officers’ actions to

                                  23   support the Monell claim. Finally, there is no evidence that the police officers acted because of Mr.

                                  24   Bauer’s disability or with the requisite scienter for an ADA claim.

                                  25

                                  26                                             STATEMENT

                                  27      On August 1, 2018, an employee from the Raley’s grocery store in Pleasanton, California

                                  28   called 911 to report that that a deranged customer (later identified as Jacob Bauer) was in the store

                                       ORDER – No. 19-cv-04593-LB                        2
                                   1   causing a scene, and they needed help escorting him out of the store. The dispatcher asked whether

                                   2   the man needed a welfare check or whether the manager wanted him off the property, and the

                                   3   manager replied that she did not know whether he was “drug intoxicated” or “maybe just bipolar.”

                                   4   She said he was “speaking fine, so it [wasn’t] intoxication,” and that someone should assess him

                                   5   to see whether he needed “some kind of assistance.” She confirmed that she wanted him out of the

                                   6   store.1 The dispatch report — accessible to the officers in their car — said that Mr. Bauer was

                                   7   “ranting to himself,” “has been asked to leave the store and is refusing,” and was “neg[ative for]

                                   8   weapons,” and that the store was “req[esting] ass[istance] with escorting him out of store.”2

                                   9         The video footage from the officers’ body-worn cameras shows the following events.

                                  10         Officer Bradlee Middleton responded to the 911 call at around 2:50 p.m. and spoke to three

                                  11   Raley’s employees, outside, in front of the entrance. One employee described Mr. Bauer (purple

                                  12   hair, “a little bit overweight”) and his conduct (breaking bottles, talking to himself), and said he
Northern District of California
 United States District Court




                                  13   left the store. A second employee described Mr. Bauer as “really aggressive.” A third employee

                                  14   said that Mr. Bauer was on some heavy drugs, and the first employee added that he was either

                                  15   crazy or on drugs. Officer Middleton asked if the employees “wanted him arrested for breaking

                                  16   things in there,” and the first employee said, “he’s destroying stuff, intoxicated, yeah, public

                                  17   nuisance or something,” and the three employees chuckled. Officer Middleton then said, “if you

                                  18   want to press charges for the vandalism, let us know.” The third employee responded, “it’s not

                                  19   much,” and the second employee said that they were more scared of his actions and whether he

                                  20   might hurt somebody. The employees then went back in the store.3

                                  21         Officer Jonathan Chin then arrived. The two officers walked about 50 steps to the parking lot exit

                                  22   (past four shops). This is about 125 feet (based on 2.5 feet per step for an average stride, according to

                                  23   conversion tables). At the exit, they turned left on the sidewalk. At this point, Officer Middleton’s

                                  24

                                  25
                                       1
                                        Dispatch Report, Ex. B to Blechman Decl. – ECF No. 73-1; 911 Call, Ex. C-1 to Walker Decl. – ECF
                                  26   No. 96-5. Citations refer to material in the Electronic Case File (ECF); pinpoint citations are to the
                                       ECF-generated page numbers at the top of documents.
                                  27   2
                                           Dispatch Report, Ex. D-8 to Walker Decl. – ECF No. 96-10.
                                  28   3
                                           Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (14:51:13, 14:51:28–14:51:57).

                                       ORDER – No. 19-cv-04593-LB                         3
                                   1   camera shows Mr. Bauer on the sidewalk, halfway down the block. Officer Middleton radioed,

                                   2   “we’re going to be out with him on Mission and Sonoma.” The officers walked toward Mr. Bauer

                                   3   and, when they were a quarter of the way down the block, Officer Middleton called, “hey bud, what’s

                                   4   going on man.” Mr. Bauer stopped, turned toward the officers, and put his hands out, apparently to

                                   5   show what was in them: a glass in one hand and a cell phone and something else in the other. The

                                   6   officers walked about 20 steps (around 50 feet). When they were a few steps from Mr. Bauer, Officer

                                   7   Middleton said, “could you set it down for me,” and Mr. Bauer put down the glass.4

                                   8         Mr. Bauer was 38, 5’9”, and 274 pounds.5 He was calm and kept his hands straight down at his

                                   9   side, slightly away from his body. Officer Middleton asked what happened at Raley’s, and Mr.

                                  10   Bauer shrugged and said, “nothing.” Officer Middleton responded, “they said you broke some

                                  11   stuff,” and Mr. Bauer said, “no.” Officer Middleton asked whether Mr. Bauer had any

                                  12   identification, and Mr. Bauer responded that it was at his parents’ house (pointing to his right).6
Northern District of California
 United States District Court




                                  13         Officer Middleton said, “do me a favor and keep your hands out of your pockets,” and Mr. Bauer

                                  14   said, “okay.” Officer Middleton asked, “what’s going on today,” and Mr. Bauer replied, “nothing . . .

                                  15   just a hot day.” Officer Middleton asked for his last name, and Mr. Bauer said and spelled his name,

                                  16   adding, “Bauer, like Eddie Bauer . . . or Bauer ice skates.” Officer Middleton laughed. In response to

                                  17   Officer Middleton’s questions, Mr. Bauer gave his first name and date of birth, said that he was not

                                  18   on probation, confirmed that he lived right up the street, and said that he had not used drugs or

                                  19   alcohol that day. Officer Middleton repeated Mr. Bauer’s version of events and reiterated that the

                                  20   officers were speaking to him because Raley’s employees had reported a disturbance at the store. Mr.

                                  21   Bauer shrugged and shook his head as if he didn’t know about the Raley’s incident and put his hand

                                  22

                                  23

                                  24   4
                                         Id. (14:52:47–14:53:06). The videos show the steps. Non-expert testimony about perceived distance
                                       is permissible under Rule 701 of the Federal Rules of Evidence. Asplundh Mfg. Div. v. Benton
                                  25   Harbour Eng’g, 57 F.3d 1190, 1196 (3d Cir. 1995) (distance is a “prototypical example of the type of
                                       evidence contemplated by the adoption of Rule 701”) The court can consider evidence at summary
                                  26   judgment if the underlying evidence can be provided in an admissible form at trial. JL Beverage Co.,
                                       LLC v. Jim Beam Brands Co., 828 F3d 1098, 110 (9th Cir. 2016).
                                  27   5
                                           Coroner Report, Ex. N-1 to Blechman Decl. – ECF No. 73-1 at 248.
                                  28   6
                                           Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (14:53:07–14:53:20).

                                       ORDER – No. 19-cv-04593-LB                        4
                                   1   near his pocket. Officer Middleton again asked him to keep his hand out of his pocket, and Mr. Bauer

                                   2   nodded and moved his hand away. The interaction remained calm. 7

                                   3         Officer Middleton radioed Mr. Bauer’s identifying information to dispatch to check for

                                   4   warrants. He asked where Mr. Bauer was headed, and Mr. Bauer said that he was going home. Mr.

                                   5   Bauer then said, “you know what it was? I found my glass” (presumably the glass that he put

                                   6   down at Officer Middleton’s request). He said that someone had stolen it from his house, it had

                                   7   gotten him excited “or something like that,” it brought back bad memories,” and it was the reason

                                   8   he was crying. (He brushed his eyes in a manner consistent with crying.) Officer Middleton

                                   9   responded, “that’s why you are upset? Understandable.” Then, everyone was silent for about 18

                                  10   seconds until dispatch relayed, “your suspect is clear and valid.”8

                                  11         At this point, about three minutes into their encounter, Officer Middleton asked, “do you have

                                  12   anything illegal on you, bud?” Mr. Bauer did not respond and instead gazed straight ahead. (Officer
Northern District of California
 United States District Court




                                  13   Middleton was standing in front of Mr. Bauer, to the left, perhaps 45 degrees from Mr. Bauer’s

                                  14   center.) Officer Middleton said, “Jacob?” Mr. Bauer continued looking straight ahead and did not

                                  15   respond. Officer Middleton looked at Officer Chin, flipped his hand in Mr. Bauer’s direction, and

                                  16   said, “detain him.” Then, the officers each grabbed one of Mr. Bauer’s arms. 9 At his deposition,

                                  17   Officer Middleton said that nothing suggested that Mr. Bauer was an imminent danger to anyone.10

                                  18         Mr. Bauer said, “whoa, whoa, whoa, whoa, whoa, whoa, whoa,” and Officer Middleton told him

                                  19   that he was being detained until they “figure[d] out what was going on.” Mr. Bauer said, “what’s

                                  20   going on” and “please, please, please.” The video shows pushing and pulling, but it’s unclear who

                                  21   caused it. Mr. Bauer asked whether he was free to leave, and Officer Middleton told him no because

                                  22   he was being detained. The officers told him to calm down and to relax several times. Mr. Bauer

                                  23   responded, “I’m not doing anything,” and — after a second admonition to relax — “I’m literally not

                                  24   doing anything” (all in a reasonably calm voice). Officer Middleton told him to put his arm behind

                                  25
                                       7
                                  26       Id. (14:53:20–14:54:15).
                                       8
                                           Id. (14:54:22–14:55:46).
                                  27   9
                                           Id. (14:55:51–14:56:05).
                                  28   10
                                            Middleton Dep., Ex. D to Walker Decl. – ECF No. 96-8 at 24 (p. 63:10–13).

                                       ORDER – No. 19-cv-04593-LB                         5
                                   1   his back. Mr. Bauer asked three times, “what are you doing?,” and each time, Officer Middleton

                                   2   told him to put his arm behind his back. 11

                                   3         Officer Chin then used a leg sweep to bring Mr. Bauer to the ground. Officer Middleton’s

                                   4   body camera fell to the ground. Mr. Bauer asked again, “what are you doing,” and an officer told

                                   5   him to put his arms behind his back. Mr. Bauer responded, “I can’t put my arms behind my back.”

                                   6   Officer Chin put a handcuff on Mr. Bauer’s right wrist. At this point, the video depicts Mr. Bauer

                                   7   face down on the ground and then shifts to one side, showing only his cuffed wrist. An officer

                                   8   radioed for two backup units.12 Officer Chin’s body camera was too close to show the events, but

                                   9   a spectator began filming from across the street. 13 The officers and Mr. Bauer were on the ground,

                                  10   and Mr. Bauer’s leg moved up (though it is hard to see much). An officer said, “stop, stop, stop,

                                  11   stop resisting,” and Mr. Bauer responded that it was hurting. Officer Chin exclaimed, “he bit me,”

                                  12   and Mr. Bauer said, “I’m not trying to bite you.”14
Northern District of California
 United States District Court




                                  13         At 2:58 p.m., Officer Middleton yelled “you’re going to get tased” and “taser, taser, taser” and

                                  14   used his taser on Mr. Bauer’s left hip. Mr. Bauer exclaimed (presumably in pain). The taser did not

                                  15   lead to neuromuscular incapacitation because of the small spread between the probes. Officer

                                  16   Middleton said, “drive-stun,” and used his taser a second time in drive-stun mode on Mr. Bauer’s

                                  17   left shoulder. In total, he tased Mr. Bauer four times for a total of 21 seconds. One of the officers

                                  18   told Mr. Bauer to roll over, and they rolled him onto his stomach and tried to handcuff him.15

                                  19         Seven backup officers arrived between 2:58 p.m. and 2:59 p.m. (Three are defendants (in

                                  20   addition to Officers Middleton and Chin): Officer Richard Trovao and Sergeants Eric Billdt and

                                  21   Jason Knight.) Officer Steven Bennett used a figure-four lock to prevent Mr. Bauer from kicking.

                                  22

                                  23

                                  24   11
                                            Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (14:56:10–14:56:40).
                                       12
                                  25        Id. (14:56:42–14:57:20, 14:57:25).
                                       13
                                            Video Matrix 1 with Bystander Video, Ex. C-1(b) to Blechman Decl. – ECF No. 73-1 (14:57:31).
                                  26   14
                                            Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (14:57:25–14:57:59).
                                  27   15
                                         Id. (14:58:03–14:58:28); Middleton Taser Report, Exhibit D-9 to Walker Decl. – ECF No. 96-11 at 2;
                                       Mot. – ECF No. 73 at 10 (citing the video to support the conclusion about the lack of neuromuscular
                                  28   incapacitation). The darts (lodged in the hip) are shown in the video at 14:59:44.

                                       ORDER – No. 19-cv-04593-LB                         6
                                   1   Officer Trovao used his taser for 10 seconds until another officer said “he’s been tased, no effect.”16

                                   2   In combination, Officers Middleton and Trovao tased Mr. Bauer for 30 seconds, twice the national

                                   3   standard.17 The video shows both officers’ tasers on Mr. Bauer’s back at the same time. 18

                                   4         Officer Chin yelled “do not scratch me” and used two “distraction blows” to Mr. Bauer’s lower

                                   5   back and shoulder area.19 Officers Trovao and Koumiss used their batons to try to pry Mr. Bauer’s

                                   6   left arm from under his body.20 The officers told Mr. Bauer to put his hands behind his back, and an

                                   7   officer said, “you’re going to get another one.” Another officer said, “let’s flip him,” and another

                                   8   said, “put your hands behind your back.” Mr. Bauer repeatedly moaned and called for help. An

                                   9   officer told Mr. Bauer to “give up his other hand,” and he responded that he could not. At one point,

                                  10   Officer Trovao pushed his foot against Mr. Bauer’s back to push him onto his stomach.21

                                  11         At 3:00 p.m., an officer asked if anyone had a WRAP (a restraining device). An officer said,

                                  12   “stop resisting,” a second officer said, “stop moving, stop resisting,” and a third said, “cuffs are
Northern District of California
 United States District Court




                                  13   on.” The officers began putting the WRAP on Mr. Bauer’s legs at 3:02 p.m. Mr. Bauer was face

                                  14   down on the ground, with his hands cuffed behind him (in four sets of cuffs), and he continued to

                                  15   moan and say, “help.”22 During the process of applying the WRAP, seven officers restrained Mr.

                                  16   Bauer: three restrained his lower body, and four restrained his upper body. Officer Trovao applied

                                  17   pressure to Mr. Bauer’s head and neck for approximately four minutes.23

                                  18         At 3:08 p.m., Mr. Bauer shouted, “they are trying to rape me,” yelled for “Mr. Trump,” and said

                                  19   (among other things) that the officers were trying to kill him and that he was going to die. The

                                  20

                                  21   16
                                         Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (14:58:31–14:59::44); Trovao Taser
                                  22   Report, Exhibit I-24 to Walker Decl. – ECF No. 96-32 at 2.
                                       17
                                         Middleton Taser Report, Exhibit D-9 to Walker Decl. – ECF No. 96-11 at 2; Trovao Taser Report,
                                  23   Exhibit I-24 to Walker Decl. – ECF No. 96-32 at 2; Harmening Report, Ex. F to Walker Decl. – ECF
                                       No. 96-19 at 21.
                                  24   18
                                            Trovao Video, Ex. I-19 to Walker Decl. – ECF No. 96-29 (14:59:10–14:59:25).
                                  25   19
                                            Knight Video, Ex. H-18-A to Walker Decl. – ECF. 96-25 (14:59:38).

                                  26
                                       20
                                            Trovao Video, Ex. I-19 to Walker Decl. – ECF No. 96-29 (15:00:00–15:00:15).
                                       21
                                            Billdt Video, Ex. I-22 to Walker Decl. – ECF No. 96-31 (15:00:26).
                                  27   22
                                            Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (15:00:55–15:02:25).
                                  28   23
                                            Knight Video, Ex H-18-B to Walker Decl. – ECF No. 96-26 (15:02:30–15:06:27).

                                       ORDER – No. 19-cv-04593-LB                          7
                                   1   officers again discussed rolling Mr. Bauer, and, mentioning the blood on Mr. Bauer’s face, discussed

                                   2   putting a spit mask on him.24 The officers put a spit mask on Mr. Bauer at 3:09 p.m., rolled him onto

                                   3   his back, and put him in an upright position.25 Sergeant Billdt testified that the officers applied the

                                   4   spit mask because Mr. Bauer “was bleeding and he had bitten Officer Chin.” 26 At the same time, they

                                   5   tilted him back into a position slightly less than 90 degrees and put the WRAP on his upper body,

                                   6   completing the process at around 3:10 p.m.. Starting at 3:11 p.m., an officer had his hands on Mr.

                                   7   Bauer’s shoulders and his knee in his back for approximately five minutes. At 3:12 p.m., Mr. Bauer

                                   8   continued to yell for “Mr. Trump” and said “I’m getting murdered right now.” An officer told Mr.

                                   9   Bauer to “calm down,” and he replied, “I can’t, you’re suffocating me.” At 3:14 p.m., an officer said,

                                  10   “you can breathe, that’s why you’re yelling still.” Mr. Bauer began to calm down, and at 3:15 p.m.,

                                  11   responded to questions from the officers, telling them his name, birthday, and where he lived. At 3:16

                                  12   p.m., Mr. Bauer stopped saying anything or moving.27
Northern District of California
 United States District Court




                                  13         The officers called for medical help at 3:02 p.m. Paramedics and firefighters — who were waiting

                                  14   nearby — arrived at about 3:11 p.m.28 After they arrived, they did not interact with Mr. Bauer until

                                  15   3:19 p.m., when a paramedic injected him with Versed (a brand of the sedative Midazolam).29 At 3:22

                                  16   p.m., the officers removed the WRAP and helped the paramedics and firefighters put Mr. Bauer on a

                                  17   gurney.30 At 3:25 p.m., medical personnel began medically assessing Mr. Bauer.31 At 3:28 p.m., when

                                  18   they loaded him into the ambulance, and after they removed the spit mask, they saw that his face had

                                  19
                                  20

                                  21   24
                                            Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (15:04:10–15:09:00).
                                  22   25
                                         PPD Narrative, Ex. F-3 to Walker Decl. – ECF No. 96-22 at 3; Video Matrix 1, Ex. C-1 to
                                       Blechman Decl. – ECF No. 73-1 (15:09:00–15:09:55).
                                  23   26
                                            Billdt Dep., Ex. G to Walker Decl. – ECF No. 96-23 at 28 (p. 119:22–24).
                                  24   27
                                            Video Matrix 2, Ex. C-2 to Blechman Decl. – ECF No. 73-1 (15:11:05–15:16:30).

                                  25
                                       28
                                         Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (15:02:13); Video Matrix 2, Ex. C-2 to
                                       Blechman Decl. – ECF No. 73-1 (15:11:05).
                                  26   29
                                            Video Matrix 2, Ex. C-2 to Blechman Decl. – ECF No. 73-1 (15:19:06).
                                       30
                                  27        Id. (15:22:32).
                                        PPD Narrative, Ex. F-3 to Walker Decl. – ECF No. 96-22 at 5; McFarlane Matrix 2, Ex. R-1 to
                                       31

                                  28   Walker Decl., – ECF No. 96-44 (15:25:45).

                                       ORDER – No. 19-cv-04593-LB                          8
                                   1   turned blue, he did not have a pulse, and he was not breathing.32 They transported Mr. Bauer to the

                                   2   Stanford Valley Care Hospital, where the hospital pronounced him dead. 33

                                   3         The coroner’s report identified the minor physical injuries that Mr. Bauer suffered (abrasions,

                                   4   contusions, minor external injuries, and taser barbs embedded in his abdomen). The toxicology

                                   5   report showed that methamphetamine and amphetamine were present in Mr. Bauer’s blood (0.42

                                   6   mg/L of methamphetamine and 0.04 mg/L of amphetamine). The cause of death was “acute

                                   7   methamphetamine toxicity.” Other conditions contributed to death including “probable mechanical

                                   8   asphyxia while being placed in [a] restraint device by police[,] cardiac hypertrophy[, and] morbid

                                   9   obesity.” The paramedics had injected Mr. Bauer with four milligrams of Midazolam, but the

                                  10   toxicologist did not find the drug in his blood, suggesting that Mr. Bauer’s “circulatory system

                                  11   already had collapsed or was [in] the process of collapsing when the dose was administered.” 34

                                  12   The coroner testified that the WRAP restraint and the ninety-degree angle impaired Mr. Bauer’s
Northern District of California
 United States District Court




                                  13   ability to breathe and caused the asphyxia.35

                                  14         The plaintiffs dispute that the cause of death was methamphetamine. Their three experts — a

                                  15   forensic pathologist, an epidemiologist, and a cardiologist — agree that the primary cause of death

                                  16   was asphyxiation that resulted from the police officers’ conduct.36

                                  17         The pathologist attributes the cause of death to the “combined physiologic effects of violent

                                  18   struggle . . . and restraint by police.” Other contributing conditions included “methamphetamine

                                  19   toxicity, obesity, and cardiac hypertrophy.” The physiologic effects of the struggle and restraint

                                  20   were “additive upon underlying . . . pre-existing morbid obesity, cardiac hypertrophy, and

                                  21

                                  22

                                  23   32
                                         Smith Dep., Ex. K to Blechman Decl., – ECF No. 73-1 at 168–69 (pp. 45:2–46:1); PPD Narrative,
                                       Ex. F-3 to Walker Decl. – ECF No. 96-22 at 5.
                                  24   33
                                            PPD Narrative, Ex. F-3 to Walker Decl. – ECF No. 96-22 at 5.
                                  25   34
                                            Coroner Report, Ex. N-1 to Blechman Decl. – ECF No. 73-1 at 241–42.

                                  26
                                       35
                                            Ferenc Dep., Ex. O to Walker Decl. – ECF No. 96-39 at 8–9 (pp. 26:6–27:8).
                                       36
                                          Opp’n – ECF No. 96 at 20–22. The defendants object to some of the plaintiffs’ evidence (mostly about
                                  27   the experts). Reply – ECF No. 84 at 20–21. Most of the challenges are moot: except for modest citations
                                       to expert opinions (for context), the court cites only evidence in this order. Any issues about the
                                  28   foundation for the expert opinions can be addressed through the pretrial process.

                                       ORDER – No. 19-cv-04593-LB                         9
                                   1   methamphetamine use.” “But for the interaction with police . . . Mr. Bauer would not have died

                                   2   when he did. He did not die primarily of methamphetamine toxicity.” 37

                                   3         The epidemiologist opined that “the very small amount of methamphetamine” in Mr. Bauer’s

                                   4   blood was not “a plausible cause of death in the absence of the violent restraint.” 38 Instead, the

                                   5   restraints applied to Mr. Bauer and the pressure on his back were “the only apparent cause of the

                                   6   asphyxia signs observed . . . and served as a highly plausible cause of cardiopulmonary arrest that

                                   7   resulted in his death.”39

                                   8         The cardiologist similarly disputed the coroner’s determination that methamphetamine toxicity

                                   9   and sudden cardiac arrest caused Mr. Bauer’s death. The restraints led to asphyxia that, “in

                                  10   conjunction with the heightened requirement for oxygen[,] created a lethal oxygen supply–oxygen

                                  11   demand imbalance for Mr. Bauer, with resultant hypoxia and subsequent PEA cardiac arrest.”40

                                  12         In the month before the incident, Mr. Bauer’s parents reported Mr. Bauer’s mental-health issues
Northern District of California
 United States District Court




                                  13   to the Pleasanton Police Department. On June 29, 2018, a police officer spoke with Mr. Bauer’s

                                  14   mother about Mr. Bauer’s car accident in San Francisco. She reported that he was suffering from a

                                  15   mental-health crisis, had paranoid and delusional thoughts that the police were after him, and would

                                  16   not cooperate with her attempts to get him psychiatric help. 41 The next day, Mr. Bauer’s father told

                                  17   a police officer that Mr. Bauer had paranoia and “delusional psychosis,” might need to be

                                  18   institutionalized, and would react negatively if officers approached him in uniform.42 On July 26,

                                  19   2018, Mr. Bauer’s parents reported his undiagnosed schizophrenia, his paranoia and paranoid

                                  20   statements (including his fear that the police were after him), his refusal to get help, his mental-

                                  21   health crisis, and his “concerning” emails.43 On July 29, 2018, Mr. Bauer’s father reported his son’s

                                  22

                                  23   37
                                            Knight Report, Ex. K to Walker Decl. – ECF No. 96-35 at 9–10.

                                  24
                                       38
                                            Freeman Report, Ex. J to Walker Decl. – ECF No. 96-33 at 21.
                                       39
                                            Id. at 19.
                                  25   40
                                            Wohlgelernter Report, Ex. L to Walker Decl. – ECF No. 96-36 at 5.
                                  26   41
                                            Incident Report, Ex. A to Stipulation – ECF No. 91-1 at 3.

                                  27    Incident Report, Ex. B to Stipulation – ECF No. 91-2 at 3; Murazzo Video, Ex. C to Stipulation –
                                       42

                                       ECF No. 91-3; Rose Bauer Dep., Ex. B to Walker Decl. – ECF No. 96-3 at 8–9 (pp. 50:19–51:8).
                                  28   43
                                            Incident Report, Ex. D to Stipulation – ECF No. 91-4 at 3.

                                       ORDER – No. 19-cv-04593-LB                          10
                                   1   mental breakdown (after an argument about car insurance) and his desire to have him evaluated for

                                   2   a welfare check under California Welfare and Institutions Code § 5150.44

                                   3         The California Peace Officer Standards and Training (POST) has training modules for police

                                   4   officers, including the officers here, on mental-health issues and de-escalation techniques for

                                   5   persons suffering a mental-health crisis or who are under the influence.45 During his deposition,

                                   6   Sergeant Billdt testified that in a hypothetical situation similar to this case (a man “ranting to

                                   7   himself,” “appear[ing] strange,” and “showing signs of some mental illness”), officers should

                                   8   conduct a welfare check to “engage in conversation, see what [they] can learn from him, [and] see

                                   9   what kind of resources [they] can provide.”46 Officers Middleton and Chin recognized that it was

                                  10   possible that Mr. Bauer was mentally ill. 47

                                  11         The police department’s Crisis Intervention Training (CIT) instructs officers on handling

                                  12   persons under the influence or experiencing a mental-health crisis. CIT emphasizes de-escalation
Northern District of California
 United States District Court




                                  13   tactics, including refraining from “tactics that can be interpreted as aggressive” and “corner[ing] a

                                  14   person who is not believed to be armed, violent[,] or suicidal.”48 Officers Middleton and Chin

                                  15   completed CIT.49 In his deposition, Officer Middleton testified that he was not aware of any policy

                                  16   or protocol concerning interactions with mentally ill people and that based on his training, he

                                  17   would have approached Mr. Bauer the same way, mentally ill or not.50

                                  18         The police department’s use-of-force policy provides that “calls involving [mentally ill] persons

                                  19   should be considered medical emergencies. Officers who reasonably suspect a medical emergency

                                  20   should request medical assistance as soon as practicable.” Persons showing signs of “excited

                                  21

                                  22
                                       44
                                            Incident Report, Ex. E to Stipulation – ECF No. 91-5 at 3.
                                  23   45
                                            POST Training Materials, Ex. F-1 to Walker Decl. – ECF No. 96-20 at 4–5.
                                  24   46
                                            Billdt Dep., Ex. G to Walker Decl. – ECF No. 96-23 at 12–15 (pp. 52:7–55:19).

                                  25
                                       47
                                         Middleton Dep., Ex. D to Walker Decl. – ECF No. 96-8 at 11–12 (pp. 34:24–35:4); Chin Dep., Ex.
                                       E to Walker Decl. – ECF No. 96-15 at 12 (p. 30:10–15).
                                  26   48
                                            Crisis Intervention Training Policy, Ex. D-7 to Walker Decl. – ECF No. 96-9 at 4–5.

                                  27    Middleton Dep., Ex D to Blechman Decl. – ECF No. 73-1 at 52 (p. 107:20–22); Chin Dep., Ex E to
                                       49

                                       Walker Decl. – ECF No. 96-15 at 15 (p. 56:1–10).
                                  28   50
                                            Middleton Dep., Ex. D to Walker Decl. – ECF No. 96-8 at 13–14 (pp. 37:24–38:4), 18 (p. 59:15–24).

                                       ORDER – No. 19-cv-04593-LB                           11
                                   1   delirium” or who “require a protracted physical encounter with multiple officers to be brought under

                                   2   control” may be at an increased risk of sudden death. 51 The policy generally limits taser use to one

                                   3   full cycle and forbids simultaneous deployment, but it does not provide a time limit on use, which —

                                   4   according to the plaintiffs’ evidence — is inconsistent with the national standard of a fifteen-second

                                   5   limit.52 Under the policy, spit hoods should not be used “in situations where the restrained person is

                                   6   bleeding profusely from the area around the mouth or nose, or if there are indications that the person

                                   7   has a medical condition, such as difficulty breathing.”53 The policy does not address the WRAP.54

                                   8         The police department’s use-of-force investigation concluded that the officers acted within

                                   9   policy (with only minor violations). Sergeant Eric Gora — who was responsible for the

                                  10   investigation — testified that the following uses of force were compliant with the policy: the use of

                                  11   tasers, Officers Middleton’s and Chin’s use of handcuffs, and the use of the WRAP and spit hood.

                                  12   He did not recall any policy about the use of pressure — like that used by Officer Trovao — to the
Northern District of California
 United States District Court




                                  13   neck and upper back.55 Former Police Chief David Spiller did not conduct the investigation but

                                  14   thought that there were no training deficiencies or policy violations.56 Officers Middleton and Chin

                                  15   received positive performance evaluations for their conduct during the incident.57

                                  16         The plaintiffs base their Monell claim of a deficient policy in part on the police department’s

                                  17   history of use of lethal force against other mentally ill persons. The plaintiffs identify two persons:

                                  18   John Deming, Jr. and Shannon Edward Estill, who allegedly were suffering mental-health crises

                                  19   when police officers shot and killed them (in 2015 and 2017 respectively).58 In 2015, officers

                                  20

                                  21   51
                                            Use-of-Force Policy, Ex. D-12 to Walker Decl. – ECF No. 96-13 at 4.
                                  22   52
                                         Id. at 7; Harmening Report, Ex. F to Walker Decl. – ECF No. 96-19 at 21; Taser User Update, Ex.
                                       D-11 to Walker Decl. – ECF No. 96-12 at 2.
                                  23   53
                                            Use-of-Force Policy, Ex. D-12 to Walker Decl. – ECF No. 96-13 at 6–7.
                                  24   54
                                            Harmening Report, Ex. F to Walker Decl. – ECF No. 96-19 at 23–24.

                                  25
                                       55
                                         Gora Dep., Ex. P to Walker Decl. – ECF No. 96-41 at 11 (p. 50:3–21), 12 (p. 68:3–16), 13–14 (pp.
                                       93:15–94:23).
                                  26   56
                                            Spiller Dep., Ex. Q to Walker Decl. – ECF No. 96-42 at 19 (p. 78:8–20).

                                  27
                                       57
                                         Chin Performance Evaluation, Ex. E-6 to Walker Decl. – ECF No. 96-18 at 6; Middleton
                                       Performance Evaluation, Ex. D-13 to Walker Decl. – ECF No. 96-14 at 7.
                                  28   58
                                            Gora Dep., Ex. P to Walker Decl. – ECF No. 96-41 at 22 (p. 128:6–24).

                                       ORDER – No. 19-cv-04593-LB                          12
                                   1   tased Mr. Deming — a mentally ill man sitting on top of a car — even though he was calm and

                                   2   talking to the officers. He then ran, and an officer shot and killed him.59 (The parties did not

                                   3   provide any evidence about the Estill shooting.) The plaintiffs assert that after the two shootings,

                                   4   the department did not change its policies (except that officers now wear and activate body

                                   5   cameras). No officers were reprimanded or had remedial training.60

                                   6         Following two motions to dismiss and the stipulated dismissal of some defendants, the

                                   7   following claims remain in the case against the following defendants:61

                                   8    #           Claim                                       Against Defendants
                                        1           Battery — Wrongful Death                    City, Chin, Middleton, and Trovao
                                   9    2           Negligence — Wrongful Death                 City, Chin, Middleton, Trovao, Billdt, and
                                                                                                Knight
                                  10
                                        3           Unlawful Seizure and Excessive Force —      Chin, Middleton, and Trovao
                                  11                Fourth Amendment — 42 U.S.C. § 1983
                                        4           Supervisor Liability — 42 U.S.C. § 1983     Billdt and Knight
                                  12    5           Denial of Medical Care — Fourth             Chin, Middleton, Trovao, Billdt, and Knight
Northern District of California
 United States District Court




                                                    Amendment — 42 U.S.C. § 1983
                                  13    6           Due Process — Parent-Child                  Chin, Middleton, Trovao, Billdt, and Knight
                                  14                Relationship — Substantive Due Process
                                                    — Fourteenth Amendment
                                  15    7           Monell — 42 U.S.C. § 1983                   City and Spiller
                                        8           Unlawful Seizure and Excessive Force —      City, Chin, Middleton, Trovao, Billdt, and
                                  16                Bane Act — Cal. Civ. Code § 52.1            Knight
                                        9           Disability Discrimination under the ADA     City
                                  17
                                                    — 42 U.S.C. §§ 12101–12213
                                  18

                                  19         The defendants moved for summary judgment on all claims.62 The court allowed supplemental

                                  20   briefing to address the ADA claim that the defendants omitted inadvertently from their motion and

                                  21   raised only in their reply brief.63 Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007). The parties

                                  22   consented to magistrate-judge jurisdiction.64 The court held a hearing on May 20, 2021.

                                  23

                                  24   59
                                            Harmening Report, Ex. F to Walker Decl. – ECF No. 96-19 at 34.
                                  25   60
                                            Spiller Dep., Ex. Q to Walker Decl. – ECF No. 96-42 at 15–16 (pp. 72:8–73:8).

                                  26
                                       61
                                            Second Am. Compl. – ECF No. 36.
                                       62
                                            Mot. – ECF No. 73.
                                  27   63
                                            Reply – ECF No. 86; Sur-Reply – ECF No. 87.
                                  28   64
                                            Consents – ECF Nos. 27, 38.

                                       ORDER – No. 19-cv-04593-LB                         13
                                   1                                SUMMARY-JUDGMENT STANDARD

                                   2      The court must grant a motion for summary judgment if the moving party shows that there is

                                   3   no genuine dispute as to any material fact and the moving party is entitled to judgment as a matter

                                   4   of law. Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

                                   5   Material facts are those that may affect the outcome of the case. Anderson, 477 U.S. at 248. A

                                   6   dispute about a material fact is genuine if there is sufficient evidence for a reasonable jury to

                                   7   return a verdict for the non-moving party. Id. at 248–49.

                                   8      The party moving for summary judgment bears the initial burden of informing the court of the

                                   9   basis for the motion and identifying portions of the pleadings, depositions, answers to

                                  10   interrogatories, admissions, or affidavits that demonstrate the absence of a triable issue of material

                                  11   fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To meet its burden, “the moving party

                                  12   must either produce evidence negating an essential element of the nonmoving party’s claim or
Northern District of California
 United States District Court




                                  13   defense or show that the nonmoving party does not have enough evidence of an essential element

                                  14   to carry its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins. Co., Ltd. v. Fritz

                                  15   Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000); see Devereaux v. Abbey, 263 F.3d 1070, 1076

                                  16   (9th Cir. 2001) (“When the nonmoving party has the burden of proof at trial, the moving party

                                  17   need only point out ‘that there is an absence of evidence to support the nonmoving party’s case.’”)

                                  18   (quoting Celotex, 477 U.S. at 325).

                                  19      If the moving party meets its initial burden, the burden then shifts to the non-moving party to

                                  20   produce evidence supporting its claims or defenses. Nissan Fire & Marine, 210 F.3d at 1103. The

                                  21   non-moving party may not rest upon mere allegations or denials of the adverse party’s evidence, but

                                  22   instead must produce admissible evidence that shows there is a genuine issue of material fact for trial.

                                  23   Devereaux, 263 F.3d at 1076. If the non-moving party does not produce evidence to show a genuine

                                  24   issue of material fact, the moving party is entitled to summary judgment. Celotex, 477 U.S. at 323.

                                  25      In ruling on a motion for summary judgment, the court does not make credibility

                                  26   determinations or weigh conflicting evidence. Instead, it views the evidence in the light most

                                  27   favorable to the non-moving party and draws all factual inferences in the non-moving party’s

                                  28

                                       ORDER – No. 19-cv-04593-LB                        14
                                   1   favor. E.g., Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587–88 (1986);

                                   2   Ting v. United States, 927 F.2d 1504, 1509 (9th Cir. 1991).

                                   3

                                   4                                              ANALYSIS

                                   5      The defendants move for summary judgment on all claims: (1) the seizure and excessive-force

                                   6   claims under the Fourth Amendment; (2) the supervisory-liability claim; (3) the Fourteenth

                                   7   Amendment claim for a substantive due-process violation; (4) the Fourth Amendment claim for

                                   8   denial of medical care; (5) the ADA claim; and (6) the state-law claims. For the claims against

                                   9   Officers Middleton, Chin, and Trovao, the court denies summary judgment on the seizure and

                                  10   excessive-force claims and the related state-law claims. For the claims against Sergeants Billdt and

                                  11   Knight, the court grants summary judgment on the supervisory-liability claim and the related

                                  12   state-law claims. The court also grants summary judgment on the Fourteenth Amendment claim,
Northern District of California
 United States District Court




                                  13   the Fourth Amendment claim for denial of medical care, the Monell claim, and the ADA claim.

                                  14

                                  15   1. Wrongful Seizure and Excessive Force — Fourth Amendment — 42 U.S.C. § 1983

                                  16      The plaintiffs claim that Officers Middleton and Chin seized him unlawfully, and Officers

                                  17   Middleton, Chin, and Trovao used unreasonable excessive force, in violation of 42 U.S.C. § 1983

                                  18   and the Fourth Amendment. The defendants moved for summary judgment on the grounds that the

                                  19   detention was lawful, the force was reasonable, and they in any event have qualified immunity.

                                  20   The court denies summary judgment because it cannot decide as a matter of law that the seizure

                                  21   was lawful, the force was reasonable, or the officers have qualified immunity.

                                  22      1.1 Terry Stop

                                  23      A police officer may conduct a brief investigatory stop of a person if the officer has a

                                  24   reasonable suspicion supported by articulable facts that “criminal activity may be afoot,” even if

                                  25   the officer lacks probable cause. Terry v. Ohio, 392 U.S. 1, 21, 30 (1968). “[R]easonable suspicion

                                  26   exists when an officer is aware of specific, articulable facts which, when considered with objective

                                  27   reasonable inferences, form a basis for particularized suspicion.” United States v. Montero–

                                  28   Camargo, 208 F.3d 1122, 1129 (9th Cir. 2000); United States v. Sokolow, 490 U.S. 1, 7 (1989).

                                       ORDER – No. 19-cv-04593-LB                       15
                                   1         The parties agree that Officers Middleton and Chin had reasonable suspicion to stop Mr. Bauer

                                   2   to investigate the Raley’s incident. They dispute whether they had cause to handcuff him and

                                   3   whether the officers’ subsequent force was unreasonable and violated the Fourth Amendment. 65

                                   4         An officer making a Terry stop may conduct “a reasonable search for weapons for the protection

                                   5   of the police officer, where he has reason to believe that he is dealing with an armed and dangerous

                                   6   individual, regardless of whether he has probable cause to arrest the individual for a crime.” Terry,

                                   7   392 U.S. at 27. “Under ordinary circumstances, drawing weapons and using handcuffs are not part

                                   8   of a Terry stop.” United States. v. Miles, 247 F.3d 1009, 1012 (9th Cir. 2001). Although there are no

                                   9   bright-line rules governing the use of intrusive means of effecting a Terry stop, they may be used

                                  10   only in “special circumstances.” Green v. City & Cnty. of San Francisco, 751 F.3d 1039, 1047 (9th

                                  11   Cir. 2014). Special circumstances include the following: (1) when a suspect is “uncooperative or

                                  12   takes action at the scene that raises a reasonable possibility of danger or flight;” (2) when police
Northern District of California
 United States District Court




                                  13   have “information that the suspect is armed;” (3) when the stop “closely follows a violent crime;”

                                  14   and (4) when police have information that a violent crime is about to occur. Id.

                                  15         Officer Middleton testified that he wanted to detain Mr. Bauer to do a show-up with the

                                  16   Raley’s employees to verify that he was responsible for the vandalism.66 Officer Chin testified that

                                  17   Mr. Bauer’s refusal to answer a question about whether he had any weapons suggested that he

                                  18   might have a weapon or was about to flee.67 Thus, they argue, their use of handcuffs was

                                  19   warranted because Mr. Bauer’s “sudden refusal to answer questions pertaining to whether or not

                                  20   he had anything illegal on him and then his bizarre staring behavior posed a credible threat to

                                  21   officer safety and created a fear that [Mr. Bauer] may be armed or may attempt to flee or fight.” 68

                                  22   These grounds do not compel summary judgment.

                                  23

                                  24

                                  25

                                  26
                                       65
                                            Opp’n – ECF No. 96 at 27.
                                       66
                                            Middleton Dep., Ex. D to Blechman Decl. – ECF No. 73-1 at 53 (p. 141:10–20).
                                  27   67
                                            Chin Dep., Ex. E to Blechman Decl. – ECF No. 73-1 at 64–65 (pp. 70:1–71:4).
                                  28   68
                                            Mot. – ECF No. 73 at 18.

                                       ORDER – No. 19-cv-04593-LB                        16
                                   1         First, Officer Middleton made the decision to detain Mr. Bauer. He provided no reason except

                                   2   that he wanted to do a show-up. Also, although the officers argue in their motion that the store

                                   3   wanted to press charges, the employees were at best equivocal.

                                   4         Second, Officer Middleton told Mr. Bauer that he was not free to go. 69 A Terry stop is a brief

                                   5   investigatory detention. Custody, or a formal arrest, is when a reasonable innocent person would

                                   6   not feel free to go after brief questioning. United States v. Booth, 669 F.2d 1231, 1235 (9th Cir.

                                   7   1981). At minimum, there are fact questions about whether detaining Mr. Bauer in handcuffs

                                   8   pending a show-up was a formal arrest. (The defendants do not contend that they had probable

                                   9   cause for a formal arrest and instead assert only that they had grounds to handcuff Mr. Bauer

                                  10   during the Terry stop.70) Moreover, the conduct at Raley’s — breaking bottles and acting

                                  11   intoxicated or mentally ill — at best are misdemeanors. Even if the officers had probable cause,

                                  12   they cannot arrest for misdemeanors that are not committed in their presence. Cal. Penal Code §
Northern District of California
 United States District Court




                                  13   836; Barry v. Fowler, 902 F.2d 770, 772 (9th Cir. 1990).

                                  14         Third, Mr. Bauer was calm and responsive throughout the officers’ interactions with him, and

                                  15   the dispatch report reflected that he was “negative” for weapons. He answered all of the officers’

                                  16   questions until — after he cleared for warrants through dispatch — Officer Middleton asked, “do

                                  17   you have anything illegal on you, bud?”71 At that point, Officer Middleton could ask that question

                                  18   (because the detention had not ripened to a formal arrest), but Mr. Bauer had no obligation to

                                  19   answer. The defendants contend that Mr. Bauer’s silence — several minutes into the encounter —

                                  20   suggested that he was a danger or flight risk that justified handcuffing.72 But Officer Middleton

                                  21   testified in his deposition that there was no reason to believe that Mr. Bauer posed an imminent

                                  22

                                  23

                                  24
                                       69
                                            Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (14:56:10–14:56:40).
                                       70
                                         Mot. – ECF No. 73 at 18 (citing only Terry authority and no probable-cause authority). In arguing that
                                  25   they had grounds to use the handcuffs, the defendants contend that they had reasonable suspicion and
                                       “even arguably probable cause for an arrest.” Id. But they cite only the law on Terry stops and say
                                  26   explicitly in their reply that Mr. Bauer was not under arrest and instead was being detained for an
                                       investigation of the call for service. Reply – ECF No. 84 at 5.
                                  27   71
                                            Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (14:52:48–14:55:52).
                                  28   72
                                            Mot. – ECF No. 73 at 18.

                                       ORDER – No. 19-cv-04593-LB                         17
                                   1   threat to anyone.73 Officer Chin also testified that — other than not responding to Officer

                                   2   Middleton’s questions — Mr. Bauer did nothing that suggested that he was a danger to the

                                   3   officers.74 A Terry frisk for weapons usually happens at the beginning of a stop (though it can

                                   4   happen later if facts develop to support it). The same is true for an unusual circumstance justifying

                                   5   handcuffs. Here, the only fact that changed during the encounter was Mr. Bauer’s silence. That

                                   6   does not justify the officer’s conduct as a matter of law. There thus are no exceptional

                                   7   circumstances that justify the use of handcuffs during a Terry stop.

                                   8         There is no qualified immunity either.

                                   9         “[T]he doctrine of qualified immunity protects government officials from liability for civil

                                  10   damages insofar as their conduct does not violate clearly established statutory or constitutional rights

                                  11   of which a reasonable person would have known.” Mattos v. Agarano, 661 F.3d 433, 440 (9th Cir.

                                  12   2011) (en banc) (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). “The purpose of qualified
Northern District of California
 United States District Court




                                  13   immunity is to strike a balance between the competing ‘need to hold public officials accountable

                                  14   when they exercise power irresponsibly and the need to shield officials from harassment, distraction,

                                  15   and liability when they perform their duties reasonably.’” Id. (quoting Pearson, 555 U.S. at 231).

                                  16   Qualified immunity “is ‘an immunity from suit rather than a mere defense to liability; and like an

                                  17   absolute immunity, it is effectively lost if a case is erroneously permitted to go to trial.’” Mueller v.

                                  18   Auker, 576 F.3d 979, 992 (9th Cir. 2009) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).

                                  19   “Under qualified immunity, an officer will be protected from suit when he or she ‘makes a decision

                                  20   that, even if constitutionally deficient, reasonably misapprehends the law governing the

                                  21   circumstances.’” Id. (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004)).

                                  22         “[Q]ualified immunity protects all but the plainly incompetent or those who knowingly violate the

                                  23   law.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1867 (2017) (quotation omitted). “The doctrine of qualified

                                  24   immunity gives officials ‘breathing room to make reasonable but mistaken judgments about open

                                  25

                                  26

                                  27   73
                                            Middleton Dep., Ex. D to Walker Decl. – ECF No. 96-8 at 24 (p. 63:10–13).
                                  28   74
                                            Chin Dep., Ex. E to Walker Decl. – ECF No. 96-15 at 15 (p. 56:12–21).

                                       ORDER – No. 19-cv-04593-LB                         18
                                   1   legal questions.’” Id. at 1866 (quotation omitted). “[I]f a reasonable officer might not have known for

                                   2   certain that the conduct was unlawful[,] then the officer is immune from liability.” Id. at 1867.

                                   3      In determining whether an officer has qualified immunity, courts consider (1) whether the officer

                                   4   violated a constitutional right of the plaintiff, and (2) whether that constitutional right was “clearly

                                   5   established in light of the specific context of the case” at the time of the events in question. Mattos,

                                   6   661 F.3d at 440. Courts may exercise their sound discretion in deciding which of these two prongs

                                   7   should be addressed first. Id. (citing Saucier v. Katz, 533 U.S. 194, 201 (2001)). Regarding the

                                   8   second prong, the Supreme Court has cautioned that “‘clearly established law’ should not be defined

                                   9   ‘at a high level of generality’” but instead “must be ‘particularized’ to the facts of the case.” White v.

                                  10   Pauly, 137 S. Ct. 548, 552 (2017). “Although th[e Supreme] Court’s caselaw does not require a case

                                  11   directly on point for a right to be clearly established, existing precedent must have placed the

                                  12   statutory or constitutional question beyond debate.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018).
Northern District of California
 United States District Court




                                  13      Here, a jury could conclude from the video — showing Mr. Bauer’s cooperativeness and his

                                  14   refusal to answer a question calling for an incriminating response — that the officers’ justifications

                                  15   for handcuffs were pretextual and that Mr. Bauer posed no danger or flight risk. It has long been

                                  16   established that officers must have reasonable suspicion that a suspect is armed, poses a danger to

                                  17   officers, or is a flight risk before using handcuffs during a Terry stop. Green, 751 F.3d at 1047.

                                  18      1.2 Use of Force

                                  19      The issue then is whether the officers’ subsequent use of force was reasonable. “Determining

                                  20   whether the force used to effect a particular seizure is reasonable under the Fourth Amendment

                                  21   requires a careful balancing of the nature and quality of the intrusion on the individual’s Fourth

                                  22   Amendment interests against the countervailing governmental interests at stake.” Graham v.

                                  23   O’Connor, 490 U.S. 386, 396 (1989) (cleaned up). A court must evaluate “the facts and

                                  24   circumstances of each particular case, including [(1)] the severity of the crime at issue, [(2)] whether

                                  25   the suspect poses an immediate threat to the safety of the officers or others, and [(3)] whether he is

                                  26   actively resisting arrest or attempting to evade arrest by flight.” Id. The Graham factors are not

                                  27   exhaustive. George v. Morris, 736 F.3d 829, 837–38 (9th Cir. 2013). Because “there are no per se

                                  28   rules in the Fourth Amendment excessive force context,” Mattos, 661 F.3d at 441, courts must

                                       ORDER – No. 19-cv-04593-LB                         19
                                   1   “examine the totality of the circumstances and consider whatever specific factors may be appropriate

                                   2   in a particular case, whether or not listed in Graham,” Bryan v. MacPherson, 630 F.3d 805, 826 (9th

                                   3   Cir. 2010) (cleaned up). Other factors relevant to the analysis include the availability of less intrusive

                                   4   alternatives to the force used and giving proper warnings before using force, if feasible. Glenn v.

                                   5   Washington Cnty., 673 F.3d 864, 872 (9th Cir. 2011).

                                   6      “The ‘reasonableness’ of a particular use of force must be judged from the perspective of a

                                   7   reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Graham, 490 U.S.

                                   8   at 396. “Not every push or shove, even if it may later seem unnecessary in the peace of a judge’s

                                   9   chambers, violates the Fourth Amendment.” Id. (cleaned up). This is because “[t]he calculus of

                                  10   reasonableness must embody allowance for the fact that police officers are often forced to make

                                  11   split-second judgments — in circumstances that are tense, uncertain, and rapidly evolving —

                                  12   about the amount of force that is necessary in a particular situation.” Id. at 396–97.
Northern District of California
 United States District Court




                                  13      “Because the excessive-force inquiry nearly always requires a jury to sift through disputed

                                  14   factual contentions, and to draw inferences therefrom,” the Ninth Circuit has “held on many

                                  15   occasions that “summary judgment . . . in excessive force cases should be granted sparingly.”

                                  16   Glenn, 673 F.3d at 871 (cleaned up). “This principle applies with particular force where the only

                                  17   witness other than the officers was killed during the encounter.” Gonzales v. City of Anaheim, 747

                                  18   F.3d 789, 795 (9th Cir. 2014) (en banc). The Ninth Circuit has said: “We are mindful that cases in

                                  19   which the victim of alleged excessive force has died pose a particularly difficult problem in

                                  20   assessing whether the police acted reasonably, because the witness most likely to contradict the

                                  21   officers’ story is unable to testify.” Gregory v. Cnty. of Maui, 523 F.3d 1103, 1107 (9th Cir. 2008)

                                  22   (cleaned up). “[T]he court may not simply accept what may be a self-serving account by the police

                                  23   officer.” Scott v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994). “In cases where the best (and usually

                                  24   only) witness who could offer direct testimony for the plaintiff about what happened before a

                                  25   shooting has died, [Ninth Circuit] precedent permits the decedent’s version of events to be

                                  26   constructed circumstantially from competent expert and physical evidence, as well as from

                                  27   inconsistencies in the testimony of law enforcement.” George, 736 F.3d at 834 (citations omitted).

                                  28   “Accordingly, [the court] carefully examine[s] all the evidence in the record, such as medical

                                       ORDER – No. 19-cv-04593-LB                        20
                                   1   reports, contemporaneous statements by the officer[s,] and the available physical evidence, to

                                   2   determine whether the officer[s’] story is internally consistent and consistent with other known

                                   3   facts.’” Gonzales, 747 F.3d at 795 (cleaned up). The court “must also examine circumstantial

                                   4   evidence that, if believed, would tend to discredit the police officer’s story.” Id.

                                   5         The officers contend that Mr. Bauer’s resistance to being handcuffed — in the face of their

                                   6   commands to stop resisting — justified their force.75 But the video does not establish that Mr. Bauer

                                   7   was resisting in a way that justified the force. Mr. Bauer said — in response to commands — “I’m

                                   8   not doing anything,” “I’m literally not doing anything,” and (three times) “what are you doing?”76

                                   9   Issues of fact thus preclude determining (for example) whether Officer Chin’s leg sweep or Officer

                                  10   Middleton’s and Officer Trovao’s use of tasers were objectively reasonable.

                                  11         Even after the leg sweep, a jury could conclude that Mr. Bauer was not ignoring commands. For

                                  12   example, while officers attempted to handcuff Mr. Bauer’s left wrist, an officer told him to put his
Northern District of California
 United States District Court




                                  13   left arm behind his back, and he responded, “I can’t put my arms behind my back.”77 In response to

                                  14   commands to stop resisting, Mr. Bauer responded that the officers were hurting him. The videos do

                                  15   not confirm the officers’ testimony, which must be heard to be credited. The court thus cannot

                                  16   determine as a matter of law that Officer Middleton’s use of a taser — an intermediate use of force —

                                  17   was reasonable. Moreover, Officers Middleton and Trovao both used their tasers, which is contrary to

                                  18   training standards and the department’s use-of-force policy.78 Officers Middleton and Chin also knew

                                  19   that Mr. Bauer potentially had mental-health issues, and they had training in de-escalation

                                  20   techniques.79 Under the Graham factors, the alleged misdemeanors (public intoxication and breaking

                                  21

                                  22

                                  23   75
                                            Mot. – ECF No. 73 at 21.

                                  24
                                       76
                                            Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (14:56:29).
                                       77
                                            Id. (14:56:51).
                                  25   78
                                         Trovao Video, Ex. I-19 to Walker Decl. – ECF No. 96-29 (14:59:10–14:59:25); Use-of-Force
                                  26   Policy, Ex. D-12 to Walker Decl. – ECF No. 96-13 at 7; Ryan Report, Ex. C to Walker Decl. – ECF
                                       No. 96-4 at 99 & n.7.
                                  27   79
                                         Middleton Dep., Ex. D to Walker Decl. – ECF No. 96-8 at 10 (p. 33:14–18), 11–12 (pp. 34:24–
                                       35:4), 19–23 (pp. 57:15–61:8); Chin Dep., Ex. E to Walker Decl. – ECF No. 96-15 at 12 (p. 30:10–
                                  28   15), 15 (p. 56:1–10), 17–19 (pp. 63:13–65:10).

                                       ORDER – No. 19-cv-04593-LB                         21
                                   1   bottles) were not severe, the facts arguably show no immediate threat (as discussed in the Terry

                                   2   section), and there are fact disputes about the extent of any resistance. Graham, 490 U.S. at 396.

                                   3         Even if Mr. Bauer were resisting, a jury could conclude that it was passive resistance. The Ninth

                                   4   Circuit has “long distinguished between passive and active resistance,” Rice v. Morehouse, 989 F.3d

                                   5   1112, 1123 (9th Cir. 2021), and the “right to be free from the application of non-trivial force for

                                   6   engaging in mere passive resistance.” Gravelet-Blondin v. Shelton, 728 F.3d 1086, 1093 (9th Cir.

                                   7   2013). In Rice, for example, the court held that fact disputes existed about whether a motorist was

                                   8   actively resisting before police officers took him to the ground. 983 F.3d at 1123 (dash-cam video did

                                   9   not contradict the plaintiff’s account). Thus, a reasonable jury could find that the state had a minimal

                                  10   interest in the officers’ use of substantial force to arrest him for a minor traffic violation, which

                                  11   precluded summary judgment about whether the force was reasonable. Id.; accord Bryan, 828 F.3d at

                                  12   828–31 (minimal governmental interest in use of taser during a traffic stop). Similarly, a jury could
Northern District of California
 United States District Court




                                  13   find here that the government had a minimal interest in the officers’ use of substantial force.

                                  14         The defendants contend that they nevertheless have qualified immunity.80 “Use of excessive force

                                  15   is an area of the law in which the result depends very much on the facts of each case, and thus police

                                  16   officers are entitled to qualified immunity unless existing precedent squarely governs the specific

                                  17   facts at issue.” Kisela, 138 S. Ct. at 1153. As discussed above, the standards for use of handcuffs

                                  18   during Terry stops are clearly established. “The principle that it is unreasonable to use significant

                                  19   force against a suspect who was suspected of a minor crime, posed no apparent threat to officer

                                  20   safety, and could be found not to have resisted arrest” is clearly established too. Young v. Cnty. of Los

                                  21   Angeles, 655 F.3d 1156, 1168 (9th Cir. 2011); Rice, 989 F.3d at 125–26; Jones, 873 F.3d at 1131–32

                                  22   (use of substantial force against a passively resisting person is beyond debate.)

                                  23         The defendants’ citation to O’Doan v. Sanford does not change this conclusion. 991 F.3d 1027

                                  24   (9th Cir. 2021). There, a police officer — responding with another police officer to a 911 call

                                  25   about a man who had a seizure in the shower and left the house — used a “reverse reap throw,”

                                  26   meaning, they tripped and guided the man to the ground. The man was naked, did not stop when

                                  27

                                  28   80
                                            Mot. – ECF No. 73 at 18–19.

                                       ORDER – No. 19-cv-04593-LB                         22
                                   1   the officers told him to stop, and instead turned to face the officers, balled his fists, and raised his

                                   2   arms slightly. Id. at 1032–33. The court found that the force was reasonable and upheld the district

                                   3   court’s grant of qualified immunity to the officer. By contrast, Mr. Bauer cooperated with Officers

                                   4   Middleton and Chin, did not flee, and did not threaten them.

                                   5                                               *       *       *

                                   6         In sum, the court denies the defendants’ motion for summary judgment on the Fourth

                                   7   Amendment claims of wrongful seizure and excessive force.

                                   8

                                   9   2. Supervisory Liability — 42 U.S.C. § 1983

                                  10         The plaintiffs claimed that Sergeants Billdt and Knight — the supervisors on the scene — are

                                  11   liable because they did not stop the excessive force, properly supervise the officers, or timely

                                  12   request medical assistance.81
Northern District of California
 United States District Court




                                  13         “A defendant may be held liable as a supervisor under § 1983 if there exists either (1) his or her

                                  14   personal involvement in the constitutional deprivation, or (2) a sufficient causal connection between

                                  15   the supervisor’s wrongful conduct and the constitutional violation.” Starr v. Baca, 652 F.3d 1202,

                                  16   1207 (9th Cir. 2011) (cleaned up); see Cunningham v. Gates, 229 F.3d 1271, 1292 (9th Cir. 2000)

                                  17   (supervisors can be liable for “1) their own culpable action or inaction in the training, supervision, or

                                  18   control of subordinates; 2) their acquiescence in the constitutional deprivation of which a complaint

                                  19   is made; or 3) for conduct that showed a reckless or callous indifference to the rights of others.”).

                                  20         Like the officers who arrived after Officer Trovao, the sergeants were not involved in the initial

                                  21   detention, seizure, and use of force, and there is no causal connection between their conduct and the

                                  22   alleged constitutional violation. Starr, 652 F.3d at 1207. Moreover, the police requested medical

                                  23   assistance within three minutes after their arrival on the scene. 82 At minimum, they have qualified

                                  24   immunity, and the court grants summary judgment to them.

                                  25

                                  26

                                  27   81
                                            Second Am. Compl. – ECF No. 36 at 16–18 (¶¶ 72–79).
                                  28   82
                                            Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (15:02:13).

                                       ORDER – No. 19-cv-04593-LB                         23
                                   1   3. Due Process — Parent-Child Relationship — Fourteenth Amendment — 42 U.S.C. § 1983

                                   2         The defendants moved for summary judgment on the grounds that the officers did not act with a

                                   3   purpose to harm that was unrelated to a legitimate law-enforcement purpose, and they in any event

                                   4   have qualified immunity.83 The court grants summary judgment based on qualified immunity.

                                   5         The Fourteenth Amendment’s substantive due-process clause protects against the arbitrary or

                                   6   oppressive exercise of government power. Cnty. of Sacramento v. Lewis, 523 U.S. 833, 845–46

                                   7   (1998). Parents may assert a Fourteenth Amendment substantive due-process claim if they are

                                   8   deprived of their liberty interest in the companionship and society of their child through official

                                   9   conduct. Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d 1062, 1075 (9th Cir. 2013).

                                  10         The standard that a plaintiff must satisfy to establish a due-process violation under the

                                  11   Fourteenth Amendment is higher than the standard for excessive-force claim under the Fourth

                                  12   Amendment. An alleged Fourth Amendment violation is evaluated under a reasonableness
Northern District of California
 United States District Court




                                  13   standard, Ohio v. Robinette, 519 U.S. 33, 39 (1996), but “the substantive component of the Due

                                  14   Process Clause is violated by executive action only when it can be properly characterized as

                                  15   arbitrary, or conscience shocking, in a constitutional sense,” Lewis, 523 U.S. at 847 (cleaned up).

                                  16   Accord Porter v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008) (citing Lewis, 523 U.S. at 846).

                                  17   “Where actual deliberation is practical, then an officer’s ‘deliberate indifference’ may suffice to

                                  18   shock the conscience.” Hayes v. Cnty. of San Diego, 736 F.3d 1223, 1230 (9th Cir. 2013). If the

                                  19   deliberate-indifference standard applies, then the plaintiffs must show that the officers acted with

                                  20   “conscious or reckless disregard of the consequence[s] of [their] acts or omissions.” Tatum v.

                                  21   Moody, 768 F.3d 806, 821 (9th Cir. 2014). “On the other hand, where a law enforcement officer

                                  22   makes a snap judgment because of an escalating situation, his conduct may be found to shock the

                                  23   conscience only if he acts with a purpose to harm unrelated to legitimate law enforcement

                                  24   objectives.” Hayes, 736 F.3d at 1230.

                                  25

                                  26

                                  27

                                  28   83
                                            Mot. – ECF No. 73 at 24–25.

                                       ORDER – No. 19-cv-04593-LB                          24
                                   1         The parties agree that deliberation was impractical and the more stringent purpose-to-harm

                                   2   standard applies.84 Thus, the plaintiffs must demonstrate that the officers acted with a “purpose to

                                   3   harm unrelated to legitimate law enforcement objectives.” Id. No facts suggest that the officers

                                   4   acted with that scienter. The plaintiffs cite Green v. Taylor to support an argument that the officers

                                   5   provoked Mr. Bauer’s non-compliance and then responded with a constitutionally disproportionate

                                   6   response. No. C-12-5933 CRB, 2014 WL 6693865, at *4 (N.D. Cal. Nov. 26, 2014). In Green,

                                   7   correctional officers allegedly punched and hit the plaintiff after he was “subdued and

                                   8   handcuffed.” Id. There thus was no legitimate law-enforcement objective, and the court held that

                                   9   the correctional officers used force maliciously and sadistically to cause harm. Id. This case is

                                  10   different: the officers’ actions were administered to gain control of Mr. Bauer and were not for a

                                  11   purpose unrelated to legitimate law-enforcement objectives. The officers in any event have

                                  12   qualified immunity. The court grants summary judgment.
Northern District of California
 United States District Court




                                  13

                                  14   4. Denial of Medical Care — Fourth Amendment — 42 U.S.C. § 1983

                                  15         The plaintiffs contend that by delaying the medics’ access to Mr. Bauer, the officers violated

                                  16   his Fourth Amendment right to medical care. 85 The officers summoned help before they restrained

                                  17   Mr. Bauer fully, and no case puts the subsequent delay beyond constitutional debate. The officers

                                  18   thus have qualified immunity.

                                  19         The Fourth Amendment requires officers to provide “objectively reasonable post-arrest care”

                                  20   to an apprehended suspect. Tatum v. City & Cnty. of San Francisco, 441 F.3d 1090, 1099 (9th Cir.

                                  21   2006). “[A] police officer who promptly summons . . . necessary medical assistance has acted

                                  22   reasonably for purposes of the Fourth Amendment, even if the officer did not administer CPR.” Id.

                                  23         The police officers called for medical assistance at 3:02 p.m. (about six minutes after the

                                  24   altercation became physical), and the medics arrived at 3:11 p.m.86 When they arrived, the police

                                  25

                                  26   84
                                            Id. at 24; Opp’n – ECF No. 96 at 32–33.

                                  27
                                       85
                                            Opp’n – ECF No. 96 at 33–34.
                                       86
                                         Video Matrix 1, Ex. C-1 to Blechman Decl. – ECF No. 73-1 (15:02:13); Video Matrix 2, Ex. C-2 to
                                  28   Blechman Decl. – ECF No. 73-1 (15:11:05).

                                       ORDER – No. 19-cv-04593-LB                         25
                                   1   had restrained Mr. Bauer with the WRAP device. At first Mr. Bauer was shouting, and by 3:15

                                   2   p.m., he had calmed down and was responding to officers’ questions about his name, birthday, and

                                   3   where he lived.87 The paramedics gave him the sedative at 3:19 p.m., the officers removed the

                                   4   WRAP at 3:22 p.m., and the medics began attending to Mr. Bauer at 3:25 p.m. 88

                                   5         Here, the officers radioed for medical help appropriately. Mr. Bauer was yelling and then

                                   6   talking with them after the medics arrived. The delay between the administration of the sedative

                                   7   and the medics’ rendering medical care was minutes. The delay is similar to that in Greer v. City

                                   8   of Hayward, 229 F. Supp. 3d 1091, 1097-98 (N.D. Cal. 2017). There, like here, the officers

                                   9   struggled with the decedent, handcuffed him, and used a WRAP. Then, they noticed he was

                                  10   unconscious. Id. at 1097. Within 30 to 60 seconds after the paramedics arrived, the officers

                                  11   removed the WRAP, and minutes later, the paramedics began administering CPR. Id. at 1097–98.

                                  12   The argument in Greer was that the officers should have administered CPR themselves as soon as
Northern District of California
 United States District Court




                                  13   they knew the decedent was unconscious. Id. at 1107. The court held that because “the officers

                                  14   promptly summoned medical care,” they “acted reasonably for purposes of the Fourth

                                  15   Amendment.” Id.; accord Tatum, 441 F.3d at 1097–99.

                                  16         The timeline here is like the timeline in Greer. Because existing precedent does not place the

                                  17   constitutional question squarely beyond debate, the officers have qualified immunity.

                                  18

                                  19   5. Monell Claim — 42 U.S.C. § 1983

                                  20         The plaintiffs assert the following grounds for their Monell claim: (1) the police department

                                  21   has no policies regarding asphyxia and hypoxia, prolonged use of the taser, use of the WRAP

                                  22   device, or notifying officers of prior contacts with mentally ill people; (2) the department’s use-of-

                                  23   force policy is insufficient, which is demonstrated by the department’s consistently finding no

                                  24   serious policy violations; (3) the training is deficient; and (4) the police department and former

                                  25

                                  26

                                  27
                                       87
                                            Video Matrix 2, Ex. C-2 to Blechman Decl. – ECF No. 73-1 (15:14:45–15:16:20).
                                       88
                                         Smith Dep., Ex. K to Blechman Decl. – ECF No. 73-1 at 168–69 (pp. 45:2–46:1); PPD Narrative,
                                  28   Ex. F-3 to Walker Decl. – ECF No. 96-22 at 5.

                                       ORDER – No. 19-cv-04593-LB                         26
                                   1   Police Chief David Spiller ratified the force here.89 The court grants summary judgment because

                                   2   the policy is not deficient, there is no pattern of constitutional violations that sufficiently put the

                                   3   defendants on notice about training deficits, and Chief Spiller did not endorse the officers’ actions.

                                   4         Local governments can be sued under § 1983 if the public entity maintains a custom, practice,

                                   5   or policy that amounts to deliberate indifference to a plaintiff’s constitutional rights, and the policy

                                   6   results in a violation of a plaintiff’s constitutional rights. Monell v. Dep’t of Social Servs. of New

                                   7   York, 436 U.S. 658, 690–91 (1978). There are three ways to show a policy or custom:

                                   8             (1) by showing a longstanding practice or custom which constitutes the standard operating
                                                 procedure of the local government entity; (2) by showing that the decision-making official
                                   9             was, as a matter of state law, a final policymaking authority whose edicts or acts may fairly
                                                 be said to represent official policy in the area of decision; or (3) by showing that an official
                                  10             with final policymaking authority either delegated that authority to, or ratified the decision
                                  11             of, a subordinate.

                                  12   Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9th Cir. 2005) (cleaned up). The practice or custom
Northern District of California
 United States District Court




                                  13   must be more than “random acts or isolated events” and instead must be a “permanent and well-

                                  14   settled practice.” Thompson v. City of Los Angeles, 885 F.2d 1439, 1443–44 (9th Cir. 1988),

                                  15   overruled on other grounds by Bull v. City and Cnty. of San Francisco, 595 F.3d 964 (9th Cir. 2010).

                                  16   Thus, “[p]roof of a single incident of unconstitutional activity is not sufficient to impose liability

                                  17   under Monell, unless proof of the incident includes proof that it was caused by an existing,

                                  18   unconstitutional municipal policy. . . .” Oklahoma City v. Tuttle, 471 U.S. 808, 823–24 (1985).

                                  19         5.1 Policies

                                  20         First, the plaintiffs challenge the force policies as deficient, pointing to their failure to address

                                  21   asphyxia and hypoxia, prolonged use of the taser, use of the WRAP device, and notifying officers of

                                  22   prior contacts with mentally ill people. 90 But the department has a use-of-force policy that required

                                  23   reasonable force.91 In a case involving similar policies, the court found no Monell violation. Alegrett

                                  24   v. City & Cnty. of San Francisco, No. 12-cv-05538-MEJ, 2014 WL 1911405, at *8 (N.D. Cal. May

                                  25

                                  26
                                       89
                                            Second Am. Compl. – ECF No. 36 at 20–23 (¶¶ 98–106); Opp’n – ECF No. 96 at 34–36.
                                  27   90
                                            Opp’n – ECF No.96 at 35.
                                  28   91
                                            Use-of-Force Policy, Ex. D-12 to Walker Decl. – ECF No. 96-13 at 4.

                                       ORDER – No. 19-cv-04593-LB                            27
                                   1   13, 2014). No case holds that a use-of-force policy must be granular to the point that it defines the

                                   2   officers’ specific responses with specific tools to specific situations. Instead, those requirements are

                                   3   met through training (such as the training that the officers in this case received on the use of tasers

                                   4   or on recognizing and responding to mental illness). An officer’s failure to follow training may be

                                   5   relevant to the claim of excessive force, but it does not mean that the policy was constitutionally

                                   6   deficient. Similarly, the plaintiffs cite no case that suggests that a failure to notify the police officers

                                   7   about reports about mentally ill people — like the reports that Mr. Bauer’s parents made to the

                                   8   police — can establish a Monell claim.

                                   9         5.2 Training

                                  10         Second, the plaintiffs limit their deficient-training challenge to the department’s training about

                                  11   interactions with the mentally ill.92 “In limited circumstances, a local government’s decision not to

                                  12   train certain employees about their legal duty to avoid violating citizens’ rights may rise to the level
Northern District of California
 United States District Court




                                  13   of an official government policy for purposes of § 1983.” Connick v. Thompson, 563 U.S. 51, 61

                                  14   (2011). “A municipality’s culpability for a deprivation of rights is at its most tenuous where a claim

                                  15   turns on a failure to train.” Id. “To satisfy the statute, a municipality’s failure to train its employees

                                  16   in a relevant respect must amount to deliberate indifference to the rights of persons with whom the

                                  17   untrained employees come into contact.” Id. (cleaned up). Only then can such a shortcoming be

                                  18   properly through of as a city policy or custom that is actionable under § 1983.” Id. (cleaned up).

                                  19         “‘[D]eliberate indifference’ is a stringent standard of fault, requiring proof that a municipal

                                  20   actor disregarded a known or obvious consequence of his action.” Board of Comm’rs v. Brown, 520

                                  21   U.S. 397, 410 (1997). “Thus, when city policymakers are on actual or constructive notice that a

                                  22   particular omission in their training program causes city employees to violate citizens’

                                  23   constitutional rights, the city may be deemed deliberately indifferent if the policymakers choose to

                                  24   retain that program.” Connick, 563 U.S. at 61. “The city’s policy of inaction in light of notice that

                                  25   its program will cause constitutional violations is the functional equivalent of a decision by the city

                                  26   itself to violate the Constitution.” Id. at 61–62 (cleaned up). “A less stringent standard of fault for a

                                  27

                                  28   92
                                            Opp’n – ECF No. 96 at 35–36.

                                       ORDER – No. 19-cv-04593-LB                          28
                                   1   failure-to-train claim would result in de facto respondeat superior liability on municipalities. . . .”

                                   2   Id. at 62 (cleaned up). Thus, “[a] pattern of similar constitutional violations by untrained employees

                                   3   is ordinarily necessary to demonstrate deliberate indifference for purposes of failure to train.” Id.

                                   4   (cleaned up). “Policymakers’ continued adherence to an approach that they know or should know

                                   5   has failed to prevent tortious conduct by employees may establish the conscious disregard for the

                                   6   consequences of their action — the deliberate indifference — necessary to trigger municipal

                                   7   liability.” Id. (cleaned up). “Without notice that a course of training is deficient in a particular

                                   8   respect, decisionmakers can hardly be said to have deliberately chosen a training program that will

                                   9   cause violations of constitutional rights.” Id.

                                  10         The plaintiffs predicate their failure-to-train claim on two incidents in 2015 and 2017

                                  11   involving the shooting of two persons with mental-health issues and contend that both incidents

                                  12   involve the police’s similar failure to use de-escalation techniques.93 The issue is whether that is a
Northern District of California
 United States District Court




                                  13   pattern that demonstrates deliberate indifference.

                                  14         The earlier incidents do not establish triable issues of fact about liability for a failure to train.

                                  15   They involved shootings (and thus very different facts). Also, while Officer Middleton apparently

                                  16   was present at the Deming incident, the officers here were not otherwise involved. Moreover, as

                                  17   the Statement summarizes, the officers here had CIT and use-of-force training, including training

                                  18   on interacting with mentally ill individuals. In sum, the plaintiffs did not show a pattern of

                                  19   constitutional violations that sufficiently put the defendants on notice about training deficits.

                                  20         5.3 Ratification

                                  21         Third, the plaintiffs contend that the City and former police chief David Spiller ratified the

                                  22   officers’ conduct because after its use-of-force investigation, the police department found that the

                                  23   force used here — and in the shootings of Mr. Deming and Mr. Estill — did not violate policy.94

                                  24         To plead a Monell claim through ratification, “a plaintiff must show that the ‘authorized

                                  25   policymakers approve[d] a subordinate’s decision and the basis for it.’” Dasovich v. Contra Costa

                                  26

                                  27   93
                                            Id.
                                  28   94
                                            Id. at 36–37.

                                       ORDER – No. 19-cv-04593-LB                            29
                                   1   Cnty. Sheriff’s Dep't, No. 14-cv-00258-MEJ, 2014 WL 4652118, at *6 (N.D. Cal. Sept. 17, 2014)

                                   2   (quoting Lytle v. Carl, 382 F.3d 978, 987 (9th Cir. 2004)). “The policymaker must have knowledge

                                   3   of the constitutional violation and actually approve of it.” Id. (citing Lytle, 382 F.3d at 987). “A

                                   4   mere failure to overrule a subordinate’s actions, without more, is insufficient to support a § 1983

                                   5   claim.” Id. (citing Lytle, 382 F.3d at 987); accord, e.g., Estate of Adomako v. City of Fremont, No.

                                   6   17-cv-06386-DMR, 2018 WL 2234179, at *3 (N.D. Cal. May 16, 2018) (“A police department’s

                                   7   ‘mere failure to discipline its officers does not amount to ratification of their allegedly

                                   8   unconstitutional actions.’”) (cleaned up) (quoting Sheehan v. City & Cnty. of San Francisco, 743

                                   9   F.3d 1211, 1231 (9th Cir. 2014), rev’d in part, cert. dismissed in part, 135 S. Ct. 1765 (2015)).

                                  10         The plaintiffs do not dispute that the police department investigated the use-of-force incidents

                                  11   or that it followed its normal procedures in the three cases. They instead contend that the

                                  12   department rubber-stamps and approves its officers’ conduct. Evidence of three incidents does not
Northern District of California
 United States District Court




                                  13   raise a triable issue on the Monell claim that the police department has a custom of approving its

                                  14   officers’ actions, whatever they are. As discussed above, the shooting incidents are dissimilar to

                                  15   this case. That makes this case different than East v. City of Richmond, where the plaintiff

                                  16   plausibly pleaded Monell liability by alleging that the chief of police “knew of other repeated acts

                                  17   of misconduct by [o]fficers . . . but yet, failed to take any corrective action against these officers.”

                                  18   No. C 10-02392-SBA, 2010 WL 4580112, at *4 (N.D. Cal. Nov. 3, 2010). Moreover, there is no

                                  19   evidence in the record that policymakers ‘‘made a deliberate choice to endorse’’ the officers’

                                  20   actions. Gillette v. Delmore, 979 F.2d 1342, 1348 (9th Cir. 1992). Finally, Chief Spiller retired

                                  21   before the department completed its investigation. 95

                                  22                                               *       *      *

                                  23         In sum, the court grants summary judgment on the Monell claim.

                                  24

                                  25

                                  26

                                  27

                                  28   95
                                            Spiller Dep., Ex. P to Blechman Decl. – ECF No. 73-1 at 309 (p. 14:6–19).

                                       ORDER – No. 19-cv-04593-LB                         30
                                   1   6. Disability Discrimination under the ADA

                                   2         The plaintiffs claim that the City violated Mr. Bauer’s rights under Title II of the ADA, 42

                                   3   U.S.C. § 12132, because they knew — or should have known —that he was mentally ill, and they

                                   4   failed to reasonably accommodate his disability during their investigation. 96 The court grants the

                                   5   City’s summary-judgment motion because there is no evidence that the police officers acted

                                   6   because of his disability or with the requisite scienter.

                                   7         “Courts have recognized at least two types of Title II claims applicable to arrests: (1) wrongful

                                   8   arrest, where police wrongly arrest someone with a disability because they misperceive the effects

                                   9   of that disability as criminal activity; and (2) reasonable accommodation, where, although police

                                  10   properly investigate and arrest a person with a disability for a crime unrelated to that disability, they

                                  11   fail to reasonably accommodate the person’s disability in the course of investigation or arrest,

                                  12   causing the person to suffer greater injury or indignity in that process than other arrestees.”
Northern District of California
 United States District Court




                                  13   Sheehan, 743 F.3d at 1232.

                                  14         The plaintiffs raise the second type of claim: the officers’ failure to reasonably accommodate

                                  15   Mr. Bauer’s disability. To state a claim, they must show the following: (1) Mr. Bauer “was an

                                  16   individual with a disability; (2) []he was otherwise qualified to participate in or receive the benefit

                                  17   of a public entity’s services, programs or activities; (3) []he was either excluded from participation

                                  18   in or denied the benefits of the public entity’s services, programs or activities or was otherwise

                                  19   discriminated against by the public entity; and (4) such exclusion, denial of benefits or

                                  20   discrimination was by reason of his disability.” Id. at 1232. “In a Title II claim grounded in a public

                                  21   entity’s alleged failure to provide a reasonable accommodation under 28 C.F.R. § 35.130(b)(7), the

                                  22   plaintiff bears the initial burden of producing evidence of the existence of a reasonable

                                  23   accommodation. A public entity may defeat a reasonable accommodation claim by showing ‘that

                                  24   making the modifications would fundamentally alter the nature of the service, program, or

                                  25   activity.’’’ Id. at 1232–33 (quoting 28 C.F.R. § 35.130(b)(7)).

                                  26

                                  27

                                  28   96
                                            Sur-Reply – ECF No. 86 at 2–5.

                                       ORDER – No. 19-cv-04593-LB                         31
                                   1         “To recover monetary damages under Title II of the ADA, a plaintiff must prove intentional

                                   2   discrimination on the part of the defendant.” Duvall v. Cnty. of Kitsap, 260 F.3d 1124, 1138 (9th

                                   3   Cir. 2001) (cleaned up). To prove intentional discrimination, the plaintiff must show that the

                                   4   defendant acted with deliberate indifference. Id. at 1139. “When the plaintiff has alerted the public

                                   5   entity to his need for accommodation (or where the need for accommodation is obvious, or

                                   6   required by statute or regulation), the public entity is on notice that an accommodation is required,

                                   7   and the plaintiff has satisfied the first element of the deliberate indifference test.” Id. “[D]eliberate

                                   8   indifference does not occur where a duty to act may simply have been overlooked, or a complaint

                                   9   may reasonably have been deemed to result from events taking their normal course.” Id. “Rather,

                                  10   in order to meet the second element of the deliberate indifference test, a failure to act must be a

                                  11   result of conduct that is more than negligent, and involves an element of deliberateness.” Id.

                                  12         The plaintiffs contend that, like the officers in Sheehan, the officers could have used de-
Northern District of California
 United States District Court




                                  13   escalation techniques.97 But the facts in Sheehan are very different than the facts here. In Sheehan,

                                  14   a social worker for a schizophrenic resident of a group home — concerned about the resident’s

                                  15   deteriorating condition and the potential harm she posed to herself and others because she was not

                                  16   taking her medication — called the police for help transporting the resident for a 72-hour

                                  17   involuntary commitment for an evaluation and treatment under California Welfare and Institutions

                                  18   Code § 5150. When officers arrived, they entered the house (without a warrant) to confirm the

                                  19   social worker’s assessment. The resident grabbed a knife, said that she did not want to go, forced

                                  20   the officers into the hallway, and remained in her bedroom behind a closed door. The officers

                                  21   called for backup but instead of waiting, and without using de-escalation techniques, they forced

                                  22   their way into her bedroom. The resident threatened them with her knife again, and the officers

                                  23   shot her. The resident survived and sued the officers, raising claims like those in this case,

                                  24   including a claim under the ADA. 743 F.3d at 1215–16, 1218–20. Id. at 1233. The court

                                  25   recognized that the officers were forced to make split-second decisions but held that a reasonable

                                  26   jury could find that the situation had been defused sufficiently to allow the officers to wait for

                                  27

                                  28   97
                                            Id. at 3–4.

                                       ORDER – No. 19-cv-04593-LB                          32
                                   1   backup and to use less confrontational techniques. The reasonableness of that accommodation was

                                   2   a question of fact that precluded judgment as a matter of law.

                                   3         Unlike Sheehan, the need for an accommodation in this case was not obvious. The plaintiff in

                                   4   Sheehan was schizophrenic and agitated, and the call to the police was for help with an

                                   5   involuntary commitment. Mr. Bauer, by contrast, was calm and cooperative, and the call to the

                                   6   police was, in part, for his vandalism and possible public intoxication (in addition to the mental-

                                   7   health concern). The plaintiffs nonetheless contend that Officer Middleton never intended to

                                   8   evaluate Mr. Bauer, and this is evidence of deliberative indifference. 98 Officer Middleton testified

                                   9   that his intent was not to determine if Mr. Bauer was in a mental-health crisis but instead was to

                                  10   investigate a possible crime. 99 That does not establish a failure to act. At best, a duty to act may

                                  11   have been overlooked. Duvall, 260 F.3d at 1139.

                                  12         The plaintiffs also contend that the police department’s training deficits establish an ADA
Northern District of California
 United States District Court




                                  13   claim.100 Assuming that a failure-to-train claim is cognizable, the training claim fails for the reasons

                                  14   that it fails under Monell. Cf. Green v. Tri-City Metro. Transp. Dist., 909 F. Supp. 2d 1211, 1220

                                  15   (D. Or. 2012) (analogizing an ADA claim for failure-to-train with a claim brought under § 1983

                                  16   because the Ninth Circuit has not set out a standard for failure-to-train claims under the ADA).

                                  17         In sum, there are no triable issues of fact about the ADA claim.

                                  18

                                  19   7. State-Law Claims: Bane Act, Battery, and Negligence

                                  20         For the reasons that the Fourth Amendment claim for excessive force survives against Officers

                                  21   Middleton, Chin, and Trovao, the state law claims — the Bane Act, battery, and negligence —

                                  22   survive against them too. Because Sergeants Billdt and Knight were not involved in the initial use

                                  23   of force, the court grants them summary judgment.

                                  24

                                  25

                                  26
                                       98
                                            Id. at 4.
                                  27   99
                                            Middleton Dep., Ex. D. to Blechman Decl. – ECF No. 73-1 at 46 (p. 74:1–4).
                                  28   100
                                             Sur-Reply – ECF No. 86 at 2–3.

                                       ORDER – No. 19-cv-04593-LB                         33
                                   1      The Bane Act prohibits interference or attempted interference with a person’s rights under the

                                   2   U.S. or California Constitutions and laws by “threats, intimidation, or coercion.” Cal. Civ. Code §

                                   3   52.1(a)–(b). To state a Bane Act claim, the plaintiffs do not need to establish a threat, intimidation,

                                   4   or coercion that is “transactionally independent” from the constitutional violation. Reese v. Cnty.

                                   5   of Sacramento, 888 F.3d 1030, 1043 (9th Cir. 2018) (citing Cornell v. City & Cnty. of San

                                   6   Francisco, 17 Cal. App. 5th 766, 799–802 (2017)). Stating a claim for excessive force in violation

                                   7   of the Fourth Amendment states a claim for excessive force under the Bane Act. Cameron v.

                                   8   Craig, 713 F.3d 1012, 1022 (9th Cir. 2013).

                                   9      Similarly, a negligence claim may be predicated on a use of excessive force. Hayes v. Cnty. of

                                  10   San Diego, 57 Cal. 4th 622, 629 (2013); Quiroz v. Seventh Ave. Ctr., 140 Cal. App. 4th 1256, 1263

                                  11   (2006) (elements of a wrongful-death claim are the tort (negligence or other wrongful act), the

                                  12   death, and resulting damages). A battery claim also requires the plaintiff to prove that the officer
Northern District of California
 United States District Court




                                  13   “used unreasonable force.” Munoz v. Union City, 120 Cal. App. 4th 1077, 1102 (2004) (citation

                                  14   omitted). The test for reasonableness for a state-law battery claim against a police office is the same

                                  15   as the test for a § 1983 claim alleging a Fourth Amendment claim. Id.; see Hayes, 736 F.3d at 1232.

                                  16      In sum, the court grants summary judgment in favor of Sergeants Billdt and Knight on the

                                  17   state-law claims and otherwise denies summary judgment.

                                  18

                                  19                                             CONCLUSION

                                  20      The court (1) grants summary judgment on the supervisory-liability and state-law claims to

                                  21   Sergeants Billdt and Knight, (2) grants summary judgment on the Fourteenth Amendment claim,

                                  22   the Fourth Amendment claim for denial of medical care, the Monell claim, and the ADA claim, (3)

                                  23   and otherwise denies summary judgment.

                                  24      This disposes of ECF No. 73.

                                  25      IT IS SO ORDERED.

                                  26      Dated: June 2, 2021                           ______________________________________
                                                                                        LAUREL BEELER
                                  27                                                    United States Magistrate Judge
                                  28

                                       ORDER – No. 19-cv-04593-LB                        34
